Exhibit 10.75
EXECUTION COPY
AMENDMENT NO. 4
to
AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT
     This AMENDMENT NO. 4 (this “Amendment”), dated as of March 13, 2009 (the
“Amendment Effective Date”), is made by and between PHH MORTGAGE CORPORATION, a
New Jersey corporation (the “Seller”) and THE ROYAL BANK OF SCOTLAND PLC (the
“Buyer”).
WITNESSETH:
     WHEREAS, Seller and Buyer are parties to that certain Amended and Restated
Master Repurchase Agreement, dated as of June 26, 2008, as amended by Amendment
No. 1 thereto, dated as of July 29, 2008, as amended by Amendment No. 2 thereto,
dated as of December 19, 2008 and as amended by Amendment No. 3 thereto, dated
as of December 30, 2008 (as further amended, supplemented or otherwise modified
from time to time in accordance with its terms, the “Master Repurchase
Agreement”), whereby Buyer has agreed to purchase from time to time, certain
Eligible Loans, as provided in and subject to the terms and conditions of the
Master Repurchase Agreement, and the other agreements entered into in connection
with the Master Repurchase Agreement (the “Program Documents”);
     WHEREAS, the parties desire to amend certain provisions of the Master
Repurchase Agreement as set forth herein; and
     WHEREAS, Section 30 of the Master Repurchase Agreement permits the
amendments contemplated herein.
     NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto hereby
agree as follows:
1. Definitions. Capitalized terms used but not otherwise defined herein shall
have the meanings ascribed thereto in the Master Repurchase Agreement, including
by way of reference to any other documents or agreements.
2. Amendments to Master Repurchase Agreement. As of the Amendment Effective
Date, the Master Repurchase Agreement is hereby amended as provided below:
     (a) Section 2 of the Master Repurchase Agreement is hereby amended by
adding the following defined terms in their appropriate alphabetical positions:
     “Correspondent Loan” shall mean a Loan which is (i) originated by a
Correspondent Seller and underwritten in accordance with the Underwriting
Guidelines and (ii) acquired by the Seller from a Correspondent Seller in the
ordinary course of business for sale to the Buyer pursuant to this Agreement. A
Correspondent Loan may be either a Dry Loan or an Undocumented Loan.

 



--------------------------------------------------------------------------------



 



     “Correspondent Loan Schedule” shall have the meaning specified in the
Custodial Agreement.
     “Correspondent Seller” shall mean a mortgage loan originator that sells
Loans originated by it to the Seller as a “correspondent” or “private label”
client.
     “Correspondent Seller Release” shall mean, with respect to any
Correspondent Loan, a release by the related Correspondent Seller, in the form
of Exhibit M hereto, of all right, title and interest, including any security
interest, in such Correspondent Loan.
     “Wet Loan Schedule” shall have the meaning specified in the Custodial
Agreement.
     (b) Section 3(a) of the Master Repurchase Agreement is hereby amended and
restated in its entirety to read as follows:
     “(a) Subject to the terms and conditions of the Program Documents, Buyer
shall, from time to time enter into Transactions with an aggregate Purchase
Price for all Purchased Loans acquired by Buyer not to exceed the Maximum
Aggregate Purchase Price. Unless otherwise agreed, Seller shall request that
Buyer enter into a Transaction by delivering or causing to be delivered (A) in
the case of any Dry Loans or any Undocumented Loans (other than any Dry Loans or
Undocumented Loans that are Correspondent Loans), (i) a Transaction Notice,
appropriately completed, and a Loan Schedule to Buyer and Custodian, and
(ii) the Mortgage File to Custodian for each Loan proposed to be included in
such Transaction, which Transaction Notice and Loan Schedule must be received no
later than 5:00 p.m. (New York City time) one Business Day prior to the
requested Purchase Date, (B) in the case of any Correspondent Loans, (i) a
Transaction Notice, appropriately completed, and a Loan Schedule to Buyer,
Custodian and Disbursement Agent and a Correspondent Seller Release, duly
executed and delivered by each applicable Correspondent Seller, to the Buyer,
and (ii) the Mortgage File to Custodian for each Loan proposed to be included in
such Transaction, which Transaction Notice, Loan Schedule and Correspondent
Seller Releases must be received no later than 11:00 a.m. (New York City time)
on the requested Purchase Date or (C) in the case of any Wet Loans, (i) a
Transaction Notice, appropriately completed, and a Loan Schedule to Buyer,
Custodian and Disbursement Agent, and (ii) the Mortgage File to Custodian for
each Loan proposed to be included in such Transaction. The Transaction Notice
and Loan Schedule relating to any AM Funded Wet Loan must be received by no
later than 5:00 p.m. (New York City time) one Business Day prior to the
requested Purchase Date. The Loan Schedule relating to any PM Funded Wet Loan
must be received by no later than 9:00 a.m. (New York City time) and the
Transaction Notice relating to any PM Funded Wet Loan must be received by no
later than 11:00 a.m. (New York City time), in each case on the requested
Purchase Date. Each Transaction Notice and the Loan Schedule in respect of the
Eligible Loans that Seller proposes to include in the related Transaction shall

2



--------------------------------------------------------------------------------



 



clearly indicate those Loans that are intended to be Undocumented Loans (other
than Correspondent Loans), AM Funded Wet Loans, PM Funded Wet Loans, Dry Loans
(other than Correspondent Loans) or Correspondent Loans (separately identifying
Correspondent Loans that are Dry Loans and Correspondent Loans that are
Undocumented Loans). Each Transaction Notice shall specify the proposed Purchase
Date, Purchase Price, Pricing Rate and Repurchase Date (subject to
Section 3(i)). Seller agrees to repurchase from Buyer, on the same Business Day
of discovery, any Undocumented Loans or Wet Loans that were previously subject
to a Transaction that do not close for any reason including, but not limited to,
a Rescission. In the event that the parties hereto desire to enter into a
Transaction on terms other than as set forth in this Agreement and the
Transaction Notice, Buyer shall deliver to Seller, in electronic or other
format, a “Confirmation” specifying such terms prior to entering into such
Transaction, including, without limitation, the Purchase Date, the Purchase
Price, the Pricing Rate therefor and the Repurchase Date. By entering in to a
Transaction with Buyer, Seller consents to the terms set forth in any related
Confirmation. Any such Transaction Notice and the related Confirmation, if any,
together with this Agreement, shall constitute conclusive evidence of the terms
agreed to between Buyer and Seller with respect to the Transaction to which the
Transaction Notice and Confirmation, if any, relates. In the event of any
conflict between this Agreement and any Confirmation, the terms of such
Confirmation shall control with respect to the related Transaction.”
     (c) Section 3(b) of the Master Repurchase Agreement is hereby amended and
restated in its entirety to read as follows:
     “(b) Pursuant to and in accordance with the terms and provisions of the
Custodial Agreement, the Custodian shall review any Required Documents delivered
to it and shall deliver to Buyer, via Electronic Transmission acceptable to
Buyer, Custodian Loan Transmissions and Exception Reports showing the status of
all Loans then held by the Custodian, including but not limited to the
Undocumented Loans (other than Correspondent Loans), Wet Loans, Dry Loans (other
than Correspondent Loans) and Correspondent Loans (including whether such
Correspondent Loans are Dry Loans or Undocumented Loans) subject to Exceptions,
and the time the related Loan Documents have been released pursuant to Sections
6(b) or Section 7 of the Custodial Agreement. In addition, pursuant to and in
accordance with the terms and provisions of the Custodial Agreement, the
Custodian shall deliver to Buyer on each Purchase Date and such other dates as
specified in the Custodial Agreement, one or more Trust Receipts relating to the
Loans. The original copies of each Trust Receipt shall be delivered to JPMorgan
Chase Bank at Four New York Plaza, Ground Floor, Outsourcing Department, New
York, New York 10004, [***], telephone number [***], as agent for Buyer
 

[***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

3



--------------------------------------------------------------------------------



 



by overnight delivery using a nationally recognized insured overnight delivery
service.”
     (d) Section 3(c) of the Master Repurchase Agreement is hereby amended and
restated in its entirety to read as follows:
     “(c) Notwithstanding the provisions of Sections 3(a) and 3(b) above
requiring the execution of a Transaction Notice and delivery of the Mortgage
Files to the Custodian prior to the Purchase Date, with respect to each
Transaction involving a Wet Loan or an Undocumented Loan (including any
Correspondent Loan that is an Undocumented Loan), Seller shall, in lieu of
delivering the Mortgage Files with respect to such Wet Loans and Undocumented
Loans on such Purchase Date or date of substitution: (i) prior to 5:00 p.m. (New
York City time) on the Business Day immediately preceding the related Purchase
Date or date of substitution of any Undocumented Loans (other than any
Correspondent Loans), deliver to the Custodian an Undocumented Loan Schedule
setting forth a list of all such Undocumented Loans and cause the Custodian to
deliver to Buyer, by no later than 6:00 p.m. (New York City time) on such
preceding Business Day, a Notice of Intent to Issue Trust Receipt with respect
thereto in accordance with the Custody Agreement, (ii) prior to 11:00 a.m. (New
York City time) on the related Purchase Date or date of substitution of any
Undocumented Loans that are Correspondent Loans, deliver to the Custodian a
Correspondent Loan Schedule setting forth a list of all such Undocumented Loans
that are Correspondent Loans and cause the Custodian to deliver to Buyer, by no
later than 1:00 p.m. (New York City time) on such Business Day, a Notice of
Intent to Issue Trust Receipt with respect thereto in accordance with the
Custody Agreement, (iii) prior to 5:00 p.m. (New York City time) on the Business
Day immediately preceding the related Purchase Date or date of substitution of
any AM Funded Wet Loans deliver to the Custodian a Wet Loan Schedule, setting
forth a list of all such AM Funded Wet Loans and cause the Custodian to deliver
to Buyer, by no later than 6:00 p.m. (New York City time) on such preceding
Business Day, a Notice of Intent to Issue Trust Receipt, with respect thereto,
in accordance with the Custody Agreement, (iv) prior to 9:00 a.m. (New York City
time) on the Purchase Date or date of substitution of any PM Funded Wet Loans
deliver to the Custodian a Wet Loan Schedule setting forth a list of all such PM
Funded Wet Loans and cause the Custodian to deliver to Buyer by no later than
11:00 a.m. (New York City time) on such Purchase Date a Notice of Intent to
Issue Trust Receipt with respect thereto, in accordance with the Custody
Agreement, and (v) in each case, deliver the Mortgage Files to the Custodian and
cause the Custodian to deliver a Trust Receipt to Buyer (by telecopier with hard
copy to follow on the following Business Day) not later than the day that is ten
(10) Business Days following the related Purchase Date or date of substitution,
as applicable, indicating that such Wet Loan or Undocumented Loan has converted
to a Dry Loan, in accordance with the procedures set forth in the Custody
Agreement. The original copies of

4



--------------------------------------------------------------------------------



 



such Trust Receipts shall be delivered to JPMorgan Chase Bank at Four New York
Plaza, Ground Floor, Outsourcing Department, New York, New York 10004,
Attention: [***], telephone number [***], as agent for Buyer by overnight
delivery using a nationally recognized insured overnight delivery service.”
 

[***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. 

5



--------------------------------------------------------------------------------



 



     (e) Section 3(d) of the Master Repurchase Agreement is hereby amended and
restated in its entirety to read as follows:
     “(d) Upon Seller’s request to enter into a Transaction pursuant to Section
3(a), Buyer shall, provided all conditions precedent set forth in Section 3 and
in Sections 9(a) and 9(b) have been met, and provided no Default, Event of
Default or Event of Termination shall have occurred and be continuing, if all
conditions precedent are satisfied (i) with respect to Dry Loans or Undocumented
Loans (other than any Dry Loans or Undocumented Loans that are Correspondent
Loans), by 6:00 p.m. (New York City time) on the Business Day preceding the
requested Purchase Date, (ii) with respect to AM Funded Wet Loans, by 6:00 p.m.
(New York City time) on the Business Day preceding the requested Purchase Date,
(iii) with respect to PM Funded Wet Loans, by 11:00 a.m. (New York City Time) on
the requested Purchase Date or (iv) with respect to Correspondent Loans, by 1:00
p.m. on the requested Purchase Date, purchase the Eligible Loans included in the
related Transaction Notice by transferring, via wire transfer (pursuant to Wire
Instructions provided by Seller to Buyer and, in the case of any Wet Loans or
Correspondent Loans, to Disbursement Agent, on or prior to such Purchase Date),
the Purchase Price. Buyer shall pay such Purchase Price (i) with respect to Dry
Loans or Undocumented Loans (other than any Dry Loans or Undocumented Loans that
are Correspondent Loans), not later than 2:00 p.m. (New York City time) on the
requested Purchase Date, (ii) with respect to AM Funded Wet Loans, not later
than 9:00 a.m. (New York City time) on the requested Purchase Date, (iii) with
respect to PM Funded Wet Loans, not later than 11:30 a.m. (New York City time)
on the requested Purchase Date and (iv) with respect to Correspondent Loans, by
3:00 p.m. on the requested Purchase Date. Purchases of Wet Loans and
Correspondent Loans shall be consummated in accordance with the procedures set
forth in the Disbursement Agent Agreement. Seller acknowledges and agrees that
the Purchase Price paid in connection with any servicing released Loans that are
purchased in any Transaction includes a mutually negotiated premium allocable to
the portion of such Purchased Loans that constitutes the related Servicing
Rights.”
     (f) Section 9(b)(v)(B) of the Master Repurchase Agreement is hereby amended
and restated in its entirety to read as follows:
     “(B) The Dry Loan Trust Receipt with respect to such Purchased Loans
consisting of Dry Loans (including any Correspondent Loan that is a Dry Loan),
the Undocumented Loan Trust Receipt with respect to such Purchased Loans
consisting of Undocumented Loans (including any Correspondent Loan that is an
Undocumented Loan), and the Wet Loan Trust Receipt with respect to such
Purchased Loans consisting of Wet Loans, in each case separately identifying
such categories of Loans as Buyer may from time to time request pursuant to the
terms and provisions of the Custodial Agreement and with the related Custodian
Loan Transmission and Exception Report or Undocumented Loan Schedule,

6



--------------------------------------------------------------------------------



 



Correspondent Loan Schedule (with respect to any Correspondent Loan that is an
Undocumented Loan) and Wet Loan Schedule, as applicable, attached; and”
     (g) A new Section 9(b)(xix) is hereby added to Section 9(b) of the Master
Repurchase Agreement to read as follows:
     “(xix) With respect to the initial purchase of any Purchased Loan that is a
Correspondent Loan, prior to the initial Purchase Date for any such
Correspondent Loan (i) Seller and the Disbursement Agent shall have entered into
an amendment and restatement of the Disbursement Agent Agreement in the form
attached hereto as Exhibit A and (ii) Seller and Custodian shall have entered
Amendment No. 3 to the Custodial Agreement in the form attached hereto as
Exhibit B.”
     (h) A new Section 9(b)(xx) is hereby added to Section 9(b) of the Master
Repurchase Agreement to read as follows:
     “(xx) With respect to each Correspondent Loan, Buyer shall have received a
Correspondent Seller Release for such Purchased Loan that is duly executed and
delivered by the related Correspondent Seller by no later than the time set
forth in Section 3(a) hereof.”
     (i) Beginning with Section 12(ee), all subsections of Section 12 having a
later alphabetical designation are hereby amended and restated in their entirety
to read as follows:
“(ee) [Reserved].
(ff) [Reserved].
(gg) [Reserved].
(hh) [Reserved].
(ii) Third Party Loan Purchase Proceeds Account. Seller has directed all third
party purchasers to deposit into the Third Party Loan Purchase Proceeds Account
the purchase price and all other amounts to be deposited by any third party
purchaser into the Third Party Loan Purchase Proceeds Account in connection with
such third party’s purchase from Seller from time to time of Purchased Loans
that are subject to Transactions under this Agreement immediately prior to such
purchase. The Third Party Loan Purchase Proceeds Account Bank shall transfer,
each Business Day, amounts held in the Third Party Loan Purchase Proceeds
Account to an account designated by Buyer in the amount necessary to reduce the
aggregate outstanding Repurchase Price of all Purchased Loans sold by Seller to
third parties and all other related Obligations to zero. Seller shall have no
right of withdrawal from the Third Party Loan Purchase Proceeds Account.
(jj) Errors and Omissions Insurance. As of the Amendment Effective Date, and as
of the date of each delivery of a Wet Loan, Seller shall have obtained a

7



--------------------------------------------------------------------------------



 



certificate of the related insurer certifying to the existence of errors and
omissions insurance and/or mortgage impairment insurance maintained in
sufficient amounts with financially sound and reputable insurance companies in
accordance with Section 13(v) (or written evidence that Seller’s blanket bond
coverage maintained in accordance with Section 13(v) is in effect with respect
to such Wet Loan) and, upon request by Buyer, all such certificates or written
evidence in possession of Seller shall be made available for audit by Buyer or
its designee. Such insurance policies inure to the benefit of, and the rights
thereunder may be enforced by, Seller and its successors and assigns, including
Buyer.
(kk) Instructions to Disbursement Agent. The wire amounts set forth in the Wire
Instructions provided to the Disbursement Agent pursuant to Section 3(a),
Section 3(b) and Section 3(e) of the Disbursement Agent Agreement are identical
to the balances set forth in the related Wet Loan Schedule (with respect to Wet
Loans) and the related Correspondent Loan Schedule (with respect to
Correspondent Loans), in either case provided to Buyer and no discrepancy exists
between the information set forth in such Wire Instructions and the related Wet
Loan Schedule or related Correspondent Loan Schedule, as applicable.”
     (j) Subsection (a) of Schedule 1-A of the Master Repurchase Agreement is
hereby amended and restated in its entirety to read as follows:
     “(a) Loans as Described. The information set forth in the Loan Schedule,
the Undocumented Loan Schedule, the Correspondent Loan Schedule and the Wet Loan
Schedule, as applicable, with respect to the Loan is complete, true and correct
in all material respects.”
     (k) Exhibit D (Form of Transaction Notice) is hereby deleted in its
entirety and replaced with the exhibit attached hereto as Exhibit D.
     (l) Exhibit M (Form of Correspondent Seller Release) is hereby added to the
Exhibits to the Master Repurchase Agreement in the form attached hereto as
Exhibit M.
3. Fees and Expenses. Seller hereby agrees to pay to Buyer, on demand, any and
all reasonable fees, costs and expenses (including reasonable fees and expenses
of counsel) incurred by Buyer in connection with the development, preparation
and execution of this Amendment, irrespective of whether any transactions
hereunder are executed.
4. Confirmation of Master Repurchase Agreement; Seller Representations.
     (a) Seller hereby acknowledges and agrees that, upon effectiveness of this
Amendment, the Master Repurchase Agreement shall be, and be deemed to be,
modified and amended in accordance herewith and the respective rights,
limitations, obligations, duties, liabilities and immunities of Seller and Buyer
shall hereafter be determined, exercised and enforced subject in all respects to
such modifications and amendments, and all the terms and conditions of this
Amendment shall be and be deemed to be part of the terms and conditions of the
Master Repurchase Agreement and the other Program Documents for any and all
purposes. Except as expressly amended or released and discharged hereby, all of
the terms of the Master Repurchase

8



--------------------------------------------------------------------------------



 



Agreement and the other Program Documents including, without limitation,
security interests granted thereunder, shall remain in full force and effect and
are hereby ratified and confirmed in all respects. Seller hereby acknowledges
and agrees that any and all Obligations of Seller arising out of or relating to
Purchases, or otherwise, shall remain in full force and effect until their
payment in full and termination in accordance with the terms of the Master
Repurchase Agreement. This Amendment shall not constitute a novation.
     (b) Seller represents and warrants that, as of the date of this Amendment,
(i) Seller has the requisite power and authority, and legal right, to execute
and deliver this Amendment and to perform its obligations under this Amendment
and the Master Repurchase Agreement, (ii) Seller has taken all necessary
corporate and legal action to duly authorize the execution and delivery of this
Amendment and the performance of its obligations under this Amendment and the
Master Repurchase Agreement, (iii) this Amendment has been duly executed and
delivered by Seller, (iv) each of this Amendment and the Master Repurchase
Agreement constitutes a legal, valid and binding obligation of Seller
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the rights of creditors generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law), and (v) after giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing.
     (c) Each representation and warranty of Seller contained in the Master
Repurchase Agreement is true and correct and is hereby restated and affirmed.
     (d) Each covenant and each other agreement of Seller contained in the
Master Repurchase Agreement (as modified by this Amendment, if applicable) is
hereby restated and affirmed.
5. Further Assurances. The Seller hereby agrees to execute and deliver such
additional documents, opinions, instruments or agreements as may be reasonably
necessary and appropriate to effectuate the purposes of this Amendment and the
Master Repurchase Agreement.
6. Conflicts. In the event of a conflict of any provision hereof with any
provision or definition set forth in the Master Repurchase Agreement the
provisions and definitions of this Amendment shall control.
7. Governing Law. This Amendment and the Master Repurchase Agreement shall be
governed by New York law without reference to choice of law doctrine (but with
reference to Section 5-1401 of the New York General Obligations Law, which by
its terms applies to this Amendment and the Master Repurchase Agreement).
8. Severability. Any provision of this Amendment, the Master Repurchase
Agreement or the other Program Documents which is prohibited, unenforceable or
not authorized in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition, unenforceability or
non-authorization without invalidating the remaining provisions hereof or
thereof or affecting the validity, enforceability or legality of such provisions
in any other jurisdiction.

9



--------------------------------------------------------------------------------



 



9. Entire Agreement. This Amendment, together with the Exhibits attached hereto
and the Master Repurchase Agreement and the other Program Documents as amended
hereby, embody the entire agreement and understanding of the parties hereto with
respect to the subject matter hereof and supersede any and all prior agreements,
arrangements and understandings relating to the matters provided for herein. No
alteration, waiver, amendments, or change or supplement hereto shall be binding
or effective unless the same is set forth in writing and is signed by a duly
authorized representative of each party hereto.
10. Binding Effect. This Amendment, together with the Exhibits attached hereto
and the Master Repurchase Agreement and the other Program Documents as amended
hereby, shall be binding upon, enure to the benefit of and be enforceable by
each of Seller and Buyer and each of their respective successors and permitted
assigns.
11. Counterparts. This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument, and
any of the parties hereto may execute this Amendment by signing any such
counterpart.
12. Headings. The headings appearing in this Amendment are included solely for
convenience of reference and are not intended to affect the interpretation of
any other provision of this Amendment.
[Signature pages follow]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned parties have caused this Amendment to
be duly executed and delivered by their respective authorized officers as of the
date first above written.

            BUYER

THE ROYAL BANK OF SCOTLAND PLC

By: Greenwich Capital Markets, Inc., its Agent
      By:   /s/ Regina Abayev         Name:   Regina Abayev        Title:   Vice
President     

[Amendment No. 4]

 



--------------------------------------------------------------------------------



 



            SELLER

PHH MORTGAGE CORPORATION
      By:   /s/ Mark E. Johnson         Name:   Mark E. Johnson        Title:  
Senior Vice President and Treasurer     

[Amendment No. 4]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
AMENDED AND RESTATED DISBURSEMENT AGENT AGREEMENT
          AMENDED AND RESTATED DISBURSEMENT AGENT AGREEMENT (“Agreement”) dated
as of March 13, 2009, made by and among PHH MORTGAGE CORPORATION, a New Jersey
corporation (“Seller”), THE ROYAL BANK OF SCOTLAND PLC (“Buyer”) and JPMORGAN
CHASE BANK, N.A. (“Disbursement Agent”).
          Reference is hereby made to (i) the Amended and Restated Master
Repurchase Agreement, dated as of June 26, 2008, as amended by Amendment No. 1
thereto, dated July 29, 2008, as amended by Amendment No. 2 thereto, dated as of
December 19, 2008, as amended by Amendment No. 3 thereto, dated as of
December 30, 2008 and as amended by Amendment No. 4 thereto, dated as of
March 13, 2009 (as further supplemented or otherwise modified and in effect from
time to time in accordance with the terms thereof, the “Repurchase Agreement”),
between Buyer and Seller, pursuant to which Seller sold its interests in certain
Mortgage Loans to Buyer and simultaneously agreed to purchase such interests
from Buyer on a date certain or under certain other conditions and (ii) the
Amended and Restated Tri-Party Custody Agreement among Buyer, Seller and The
Bank of New York Mellon Trust Company, N.A., as custodian (the “Custodian”)
dated as of June 26, 2008, as amended by Amendment No. 1 thereto, dated as of
November 12, 2008, as amended by Amendment No. 2 thereto dated as of
December 19, 2008 and as amended by Amendment No. 3 thereto, dated as of
March 13, 2009 (as further amended, supplemented or otherwise modified from time
to time in accordance with the terms thereof, the “Tri-Party Custody Agreement”)
to appoint the Custodian to hold the files relating to such Mortgage Loans as
bailee of and agent for Buyer.
          WHEREAS, it was a condition precedent to the purchase of any Wet Loans
under the Repurchase Agreement that the parties hereto execute and deliver a
Disbursement Agent Agreement to provide for the appointment of a disbursement
agent;
          WHEREAS, the parties hereto previously executed and delivered a
Disbursement Agent Agreement (the “Original Disbursement Agreement”), dated as
of December 19, 2008, to provide for the appointment of the Disbursement Agent
as disbursement agent thereunder in connection with the purchase of Wet Loans
under the Repurchase Agreement;
          WHEREAS, the Buyer and the Seller are amending the Repurchase
Agreement on the date hereof and the Buyer, the Seller and the Custodian are
amending the Tri-Party Custody Agreement on the date hereof to provide for the
purchase of Correspondent Loans under the Repurchase Agreement; and
          WHEREAS, in connection with the amendment of the Repurchase Agreement
and the Tri-Party Custody Agreement to provide for the purchase of Correspondent
Loans, the Buyer, Seller and the Disbursement Agent desire to amend and restate
the Original Disbursement Agreement in its entirety and contemporaneously
therewith enter into this Agreement.

 



--------------------------------------------------------------------------------



 



          NOW THEREFORE, in consideration of the premises and the mutual
promises herein set forth and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
          Section 1. Definitions. Capitalized terms used but not otherwise
defined herein shall have the meanings ascribed thereto in Annex I.
          Section 2. Appointment of Disbursement Agent. Buyer and Seller hereby
appoint JPMorgan Chase Bank, N.A. as Disbursement Agent for the purpose of
disbursing funds on account of any Transactions in accordance with the
provisions of this agreement, and JPMorgan Chase Bank, N.A. hereby accepts such
appointment.
          The Disbursement Agent undertakes to perform such duties and only such
duties as are specifically set forth in this Agreement on its part to be
performed and no implied covenants or obligations shall be read into this
Agreement against the Disbursement Agent. The Disbursement Agent shall not be
required to exercise any discretionary power granted to it herein and as to any
matters not expressly provided for by this Agreement the Disbursement Agent
shall not be required to exercise any discretion, but may act or refrain from
acting only upon the written instructions of the Seller and the Buyer as
provided in this Agreement and only if furnished with indemnity reasonably
satisfactory to the Disbursement Agent; provided, however, the Disbursement
Agent shall not be required under any circumstances to take any action that (in
its sole opinion) exposes it to personal liability or that is contrary to this
Agreement or applicable law. The Disbursement Agent shall not be responsible for
the negligence or misconduct of any agents or attorney-in-fact selected by it
with due care. The Disbursement Agent shall not be deemed to have knowledge of
or to be bound by any agreement between the other parties hereto, other than
this Agreement.
          The Disbursement Agent shall not be responsible in any manner for the
effectiveness, enforceability, genuineness, validity or due execution of any
certificate, report, financial statement or other document delivered to it
hereunder or in connection herewith. The Disbursement Agent shall be entitled to
rely on any notice, consent, certificate, report, request, direction, affidavit,
letter or other document or statement believed by it to be genuine and to have
been signed and sent by the proper Person or Persons and shall have no duty to
make any investigation into any facts or matters stated therein. The
Disbursement Agent may consult with legal counsel or other experts selected by
it and shall not be liable for any action taken or omitted in good faith and
reasonable reliance on the advice of such counsel or other experts. The
Disbursement Agent and its affiliates may make loans to, accept deposits from
and generally engage in any kind of business with any Person or entity as though
the Disbursement Agent were not the Disbursement Agent hereunder.
          In the event of any disagreement between the other parties hereto
resulting in adverse claims or demands being made in connection with any
property held by the Disbursement Agent hereunder, or in the event that the
Disbursement Agent in good faith is in doubt as to what action it should take
hereunder, the Disbursement Agent shall be entitled to retain such property
until Disbursement Agent shall have received (i) a final non-appealable order of
court of competent jurisdiction directing delivery of such property or (ii) a
written agreement executed by the other parties hereto directing delivery of
such property, in which

2



--------------------------------------------------------------------------------



 



event the Disbursement Agent shall disburse such property in accordance with
such order or agreement. Any court order shall be accompanied by a legal opinion
by counsel for the presenting party satisfactory to the Disbursement Agent to
the effect that said order is final and non-appealable.
          Section 3. Establishment of Accounts.
          (a) In connection with the funding of Wet Loans and Correspondent
Loans, the Seller shall cause the Disbursement Agent to establish and maintain
an aggregation account (the “Aggregation Account”) for and on behalf of Buyer
entitled “PHH Mortgage Corp. Aggregation Account for the benefit of RBS” The
Aggregation Account account number shall be [***]. Seller shall upload the Wire
Instructions into the Disbursement Agent’s cash management system no later than
(i) with respect to AM Funded Wet Loans, 9:00 a.m. (eastern time) on the related
Purchase Date, (ii) with respect to PM Funded Wet Loans, 11:30 a.m. (eastern
time) on the related Purchase Date or (iii), with respect to Correspondent
Loans, 1:30 p.m. (eastern time) on the related Purchase Date. On the Purchase
Date for a Transaction with respect to any Wet Loans or Correspondent Loans,
Buyer shall wire funds to the Disbursement Agent on account of any such
Transaction, for which Seller has requested such remittance of Buyer and such
funds shall be deposited in the Aggregation Account by the Disbursement Agent
upon receipt. All amounts remitted by Buyer to Seller on account of Transactions
in respect of Wet Loans (the “AM Buyer’s Funds” or the “PM Buyer’s Funds”, as
applicable) shall be remitted by Buyer to the Aggregation Account no later than
9:00 a.m. (eastern time) on the related Purchase Date with respect to the AM
Funded Wet Loans and no later than 11:30 a.m. (eastern time) on the related
Purchase Date with respect to PM Funded Wet Loans. All amounts remitted by Buyer
to Seller on account of Transactions in respect of Correspondent Loans (the
“Correspondent Buyer’s Funds”) shall be remitted by Buyer to the Aggregation
Account no later than 3:00 p.m. (eastern time) on the related Purchase Date. In
each case, Seller shall notify Disbursement Agent in writing substantially in
the form attached hereto as Annex II (the “Seller Notice”), prior to such
respective timings, of the total amount of funds to be disbursed in connection
with such AM Funded Wet Loans (the “AM Total Funds”), PM Funded Wet Loans (the
“PM Total Funds”) or Correspondent Loans (the “Correspondent Total Funds”), as
applicable. With respect to any AM Funded Wet Loans, Disbursement Agent shall
transfer an amount equal to the AM Shortfall, if any, specified in the related
Seller Notice from the Operating Account to the Aggregation Account in
connection with such AM Funded Wet Loans. With respect to any PM Funded Wet
Loans, Disbursement Agent shall transfer an amount equal to the PM Shortfall, if
any, specified in the related Seller Notice from the Operating Account to the
Aggregation Account in connection with such PM Funded Wet Loans. With respect to
any Correspondent Loans, Disbursement Agent shall transfer an amount equal to
the Correspondent Shortfall, if any, specified in the related Seller Notice from
the Operating Account to the Aggregation Account in connection with such
Correspondent Loans. Buyer shall not be required to remit any funds to the
Aggregation Account unless and until all conditions precedent set forth in the
Repurchase Agreement have been satisfied. Seller hereby represents that it shall
be solely responsible for assuring that the information provided in each Seller
Notice and the related Wire Instructions is correct.
          (b) In connection with the funding of Wet Loans and Correspondent
Loans, Seller shall cause the Disbursement Agent to establish and maintain a
Disbursement Account
 

[***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. 

3



--------------------------------------------------------------------------------



 



(the “Disbursement Account”) with Disbursement Agent for and on behalf of Seller
to be designated “PHH Mortgage Corporation Disbursement Account for RBS
Repurchase Facility”. The Disbursement Account account number shall be [***].
With respect to any Wet Loan to be funded in the morning on any Business Day (an
“AM Funded Wet Loan”), Seller, by delivery of the related Seller Notice to
Disbursement Agent, requests Disbursement Agent to, and Disbursement Agent
shall, transfer from the Aggregation Account to the Disbursement Account by 9:00
a.m. (eastern time) on the Purchase Date for such AM Funded Wet Loan the AM
Buyer’s Funds and AM Shortfall specified in such Seller Notice. With respect to
any Wet Loan to be funded in the afternoon on any Business Day (a “PM Funded Wet
Loan”), Seller, by delivery of the related Seller Notice to Disbursement Agent,
requests Disbursement Agent to, and Disbursement Agent shall, transfer from the
Aggregation Account to the Disbursement Account by 11:30 a.m. (eastern time) on
the Purchase Date for such PM Funded Wet Loan the PM Buyer’s Funds and PM
Shortfall specified in such Seller Notice. With respect to any Correspondent
Loan, Seller, by delivery of the related Seller Notice to Disbursement Agent,
requests Disbursement Agent to, and Disbursement Agent shall, transfer from the
Aggregation Account to the Disbursement Account by 3:00 p.m. (eastern time) on
the Purchase Date for such Correspondent Loan the Correspondent Buyer’s Funds
and Correspondent Shortfall specified in such Seller Notice. In the case of any
Wet Loan, Seller will be obligated to (i) cover any shortfalls related to the
Disbursement Account if Buyer’s requirement to pay the Purchase Price will not
be sufficient to cover disbursements to the Settlement Agent due to a Rescission
or other reason that the Mortgage Loan expected to be funded with such funds did
not close and (ii) promptly notify Buyer and Disbursement Agent of such
Rescission. The Seller shall identify all funds received in connection with the
Rescission of any Mortgage Loan and promptly provide such information to the
Disbursement Agent and Buyer. Disbursement Agent shall provide to Seller and,
upon request, to Buyer the federal wire reference number for a particular
payment made by Disbursement Agent out of the Disbursement Account.
          (c) The Disbursement Account shall be maintained for the sole and
exclusive benefit of Seller and the Aggregation Account shall be maintained for
the sole and exclusive benefit of Buyer. Disbursement Agent shall take direction
as to the Disbursement Account and, except as expressly provided in this
Agreement, the Aggregation Account solely from Seller. Neither Seller nor any
other person claiming on behalf of or through Seller shall have any right or
authority, whether express or implied, to close or make use of, or, except as
expressly provided in this Agreement, withdraw any funds from the Aggregation
Account. As between the Seller and the Buyer, the Seller undertakes to the Buyer
that neither Seller nor any other person claiming on behalf of or through Seller
shall make use of, or, except as expressly provided in this Agreement, withdraw
any funds from, the Disbursement Account. Seller hereby authorizes Disbursement
Agent to provide “view only” access and reports to Buyer with respect to the
Disbursement Account. Buyer hereby authorizes Disbursement Agent for purposes
hereof, unless Disbursement Agent shall receive notice in writing from Buyer to
the contrary at least two (2) Business Days prior to the transfer of such funds,
on each Purchase Date to transfer all funds which are deposited to the
Aggregation Account to the Disbursement Account. To the extent that such notice
not to disburse funds is received by Disbursement Agent as provided above, any
funds in the Aggregation Account received from Buyer shall be promptly returned
to Buyer. Disbursement Agent will not transfer any funds from the Aggregation
Account to the Disbursement Account until 100% of the AM Total Funds (in
connection with any Purchase of
 

[***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. 

4



--------------------------------------------------------------------------------



 



AM Funded Wet Loans), 100% of the PM Total Funds (in connection with any
Purchase of PM Funded Wet Loans) and/or 100% of the Correspondent Total Funds
(in connection with any Purchase of Correspondent Loans), as specified in the
related Seller Notice, are on deposit in the Aggregation Account.
          (d) Seller shall reconcile the Disbursement Account and the
Aggregation Account on a daily basis. Seller shall use reasonable efforts to
identify all funds received in connection with the Rescission of any Mortgage
Loan.
          (e) In connection with the funding of Wet Loans or Correspondent Loans
pursuant to the Aggregation Account, Seller shall establish an Operating Account
(the “Operating Account”) with Disbursement Agent to be designated “PHH Mortgage
Corporation Operating Account for RBS Repurchase Facility”. The Operating
Account account number shall be [***]. With respect to any AM Funded Wet Loans,
Seller, by delivery of a Seller Notice, requests Disbursement Agent to, and
Disbursement Agent shall, transfer from the Operating Account to the Aggregation
Account by 9:00 a.m. (eastern time) on the Purchase Date for the related AM
Funded Wet Loan an amount equal to the AM Shortfall specified in such Seller
Notice. With respect to any PM Funded Wet Loans, Seller, by delivery of a Seller
Notice, requests Disbursement Agent to, and Disbursement Agent shall, transfer
from the Operating Account to the Aggregation Account by 11:30 a.m. (eastern
time) on the day of closing for the related PM Funded Wet Loan, an amount equal
to the PM Shortfall specified in such Seller Notice. With respect to any
Correspondent Loans, Seller, by delivery of a Seller Notice, requests
Disbursement Agent to, and Disbursement Agent shall, transfer from the Operating
Account to the Aggregation Account by 3:00 p.m. (eastern time) on the Purchase
Date for the related Correspondent Loan an amount equal to the Correspondent
Shortfall specified in such Seller Notice.
          (f) All related fees and expenses for the Aggregation Account,
Disbursement Account and Operating Account shall be borne by Seller. Funds
retained in the Aggregation Account, Disbursement Account and the Operating
Account shall remain uninvested and Disbursement Agent shall not be liable for
interest on such funds.
          (g) All amounts delivered to the Disbursement Agent under this
Agreement shall be accompanied by a written direction of Seller identifying the
nature of such amounts and specifying in reasonable detail the account or
accounts into which such amounts are to be deposited, and the Disbursement Agent
shall deposit such amounts in accordance with such direction. If the
Disbursement Agent shall receive any amounts without such written direction, it
shall notify Seller and Buyer within two Business Days following receipt thereof
and shall hold any such amounts received in the Aggregation Account until it
receives the written direction described above.
          Section 4. Disbursements. On each Purchase Date, Disbursement Agent
shall allow the release of funds in the Disbursement Account to the Settlement
Agent (in the case of any Wet Loan) and to the Correspondent Seller (in the case
of any Correspondent Loan) in accordance with the Wire Instructions as soon as
funds become available in the Disbursement Account, but, in any event, by no
later than (i) 10:30 a.m. (eastern time) with respect to AM
 

[***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. 

5



--------------------------------------------------------------------------------



 



Funded Wet Loans, (ii) 1:00 p.m. (eastern time) with respect to PM Funded Wet
Loans and (iii) 4:00 p.m. (eastern time) with respect to Correspondent Loans.
Disbursement Agent shall have no duty to verify or review any Wire Instructions
(other than as necessary to send such wire) given to it hereunder. Seller hereby
covenants and agrees that it shall not direct the Disbursement Agent to disburse
funds to Seller as payee, unless otherwise authorized by Buyer in writing.
          Section 5. Settlements.
          (a) If any funds disbursed on any date in accordance with Section 5(b)
are returned to the Disbursement Account (i) Disbursement Agent shall wire
transfer such funds from the Disbursement Account to the NY Account (as defined
below) in accordance with Section 5(b), and (ii) Buyer shall, upon receipt of
such amounts, apply the same to the prepayment of the Purchase Price relating to
such Mortgage Loan or Mortgage Loans. Seller shall instruct each Settlement
Agent (in the case of any Wet Loan) and each Correspondent Seller (in the case
of any Correspondent Loan) regarding funds disbursed to such Settlement Agents
or Correspondent Seller, as applicable, in accordance with the terms of the
Repurchase Agreement. Disbursement Agent shall provide access to Buyer and
Seller to review all activity in the Disbursement Account as requested on any
Business Day.
          (b) Seller hereby authorizes Disbursement Agent to transfer as
promptly as possible after 7:15 a.m. (eastern time) and 5:00 p.m. (eastern time)
on each Business Day, unless Disbursement Agent is otherwise instructed by Buyer
in writing at least two (2) Business Days prior to the effective date (and
Seller hereby acknowledges, agrees and consents to the Disbursement Agent’s
compliance with such instructions), all collected amounts as of such times then
standing to the credit of the Disbursement Account by wire transfer to the
following account maintained by Buyer: JP Morgan Chase Bank, New York, for The
Royal Bank of Scotland plc, ABA [***], Account # [***], Attn: [***] (the “NY
Account”). Buyer hereby agrees to wire to Seller on such Business Day all
amounts remitted to the NY Account from the Disbursement Account on such
Business Day pursuant to this Section 5(b) which are not required to be paid to
Buyer in accordance with the Repurchase Agreement.
          Section 6. Set-off. Disbursement Agent agrees that it shall not
exercise any right of set-off, banker’s lien or any similar right in connection
with funds on deposit in any Disbursement Account.
          Section 7. Fees and Expenses of Disbursement Agent.
          (a) Disbursement Agent agrees to act hereunder at no charge to Buyer.
          (b) Disbursement Agent shall charge such fees for its services under
this Agreement as are set forth in a separate agreement between Disbursement
Agent and Seller, the payment of which fees, together with Disbursement Agent’s
expenses in connection herewith, shall be solely the obligation of Seller.
Subject to the rights of the Disbursement Agent under Section 10, the failure of
Seller to pay any such fees shall not excuse the performance by Disbursement
Agent of any of its obligations hereunder. The obligations of Seller to pay
 

[***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. 

6



--------------------------------------------------------------------------------



 



Disbursement Agent such fees and reimburse Disbursement Agent for such expenses
in connection with services provided by Disbursement Agent prior to the
termination of this

7



--------------------------------------------------------------------------------



 



          (c) Agreement and the earlier of the resignation or removal of
Disbursement Agent shall survive such termination, resignation or removal.
          Section 8. No Adverse Interest. Except for the claims and interest of
Buyer, by execution of this Agreement, Disbursement Agent represents and
warrants that it currently holds, and during the existence of this Agreement
shall hold, no adverse interest, by way of security or otherwise, in any
Mortgage Loan, and hereby waives and releases any such interest which it may
have in any Mortgage Loan as of the date hereof. The Mortgage Loans shall not be
subject to any security interest, lien or right to set-off by Disbursement Agent
or any third party claiming through Disbursement Agent, and Disbursement Agent
shall not pledge, encumber, hypothecate, transfer, dispose of, or otherwise
grant any third party interest in, the Mortgage Loans.
          Section 9. Indemnification.
          Seller agrees to indemnify and hold Disbursement Agent and its
affiliates, directors, officers, agents and employees harmless against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, of any kind or nature whatsoever, including reasonable attorney’s
fees and expenses, that may be imposed on, incurred by, or asserted against it
or them in any way relating to or arising out of this Agreement or any action
taken or not taken by it hereunder unless such liabilities, obligations, losses,
damages, penalties, actions, judgements, suits, cost, expenses or disbursements
were imposed on, incurred by or asserted against Disbursement Agent as a result
of the gross negligence, bad faith or willful misconduct on the part of
Disbursement Agent or any of its directors, officers, agents or employees.
Disbursement Agent agrees that it will promptly notify Seller of any such claim,
action or suit asserted or commenced against it (provided that any failure to so
notify shall not release Seller of its obligations hereunder) and that Seller
may assume the defense thereof with counsel reasonably satisfactory to
Disbursement Agent at Seller’s sole expense, that Disbursement Agent will
cooperate with Seller on such defense, and that Seller will not settle any such
claim, action or suit without the consent of Disbursement Agent. The foregoing
indemnification shall survive any resignation or removal of Disbursement Agent
or the termination or assignment of this Agreement. The Disbursement Agent shall
not be liable for any special, indirect, consequential or punitive damages in
connection with this Agreement.
          Section 10. Termination. Disbursement. Disbursement Agent may resign
and terminate this Agreement in its discretion upon the sending of at least
sixty (60) days’ advance written notice to the other parties hereto. Promptly
after receipt of notice of Disbursement Agent’s resignation, Buyer or Seller, as
applicable, shall appoint, by written instrument, a successor disbursement
agent, subject to written approval by Seller (which approval shall not be
unreasonably withheld). One original counterpart of such instrument of
appointment shall be delivered to each of Seller and Disbursement Agent and the
successor disbursement agent. In the event that Buyer or Seller have not
appointed a successor disbursement agent prior to the expiration of such sixty
(60) day notice period, the resigning Disbursement Agent shall have no further
obligation to perform any duties under this Agreement, but may, at its option,
petition any court of competent jurisdiction to appoint a successor disbursement
agent. In the event of any such resignation, Disbursement Agent shall, upon
payment of its fees and expenses, promptly transfer to the successor
disbursement agent, as directed in writing, all funds in the Disbursement

8



--------------------------------------------------------------------------------



 



Account. Seller shall be responsible for the fees and expenses of the successor
disbursement agent and the fees and expenses as shall be necessary to effectuate
such transfer.
          Section 11. Notices. All demands, notices and communications hereunder
shall be in writing and shall be deemed to have been duly given when received by
the recipient party at the address shown on its signature page hereto, or at
such other addresses as may hereafter be furnished to each of the other parties
by like notice. Any such demand, notice or communication hereunder shall be
deemed to have been received on the date delivered to or received at the
premises of the addressee. Each party hereto hereby represents and warrants that
its office is located at the respective address set forth on its signature page
hereto, and each such party shall notify each other party hereto if such address
should change.
          Section 12. Binding Effect; Governing Law. This Agreement shall be
binding and inure to the benefit of the parties hereto and their respective
successors and assigns; provided, however, that Seller and Disbursement Agent
may not assign this Agreement or any of their rights or obligations hereunder
except with the prior written consent of Buyer. This Agreement shall be
construed in accordance with, and governed by the law of the State of New York,
without giving effect to the conflict of law principles thereof.
          Section 13. Amendments. No amendment or waiver of any provision of
this Agreement nor consent to any departure herefrom shall in any event be
effective unless the same shall be in writing and signed by all the parties
hereto and then such amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. This Agreement
constitutes the entire agreement and understanding of the parties with respect
to the matters and transactions contemplated by this Agreement and supersedes
any prior agreement and understandings with respect to those matters and
transactions. The provisions of this Agreement set forth the exclusive duties of
Disbursement Agent and no implied duties shall be read into this Agreement
against Disbursement Agent.
          Section 14. Severability. If any provision of this Agreement is
declared invalid by any court of competent jurisdiction, this Agreement shall be
enforced to the fullest extent required by law.
          Section 15. Execution in Counterparts. This Agreement may be executed
in counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.
          Section 16. Waiver of Trial by Jury. THE PARTIES FURTHER HEREBY WAIVE
ANY RIGHT TO A TRIAL BY JURY WITH RESPECT TO ANY LAWSUIT OR JUDICIAL PROCEEDING
ARISING OR RELATING TO THIS AGREEMENT.
          Section 17. Amendment and Restatement of Original Disbursement
Agreement.
          (a) As of the date first written above, the terms and provisions of
the Original Disbursement Agreement shall be and hereby are amended, superseded
and restated in their entirety by the terms and provisions of this Agreement.

9



--------------------------------------------------------------------------------



 



          (b) Upon the effectiveness of this Agreement on the date first written
above, unless the context otherwise requires, each reference to the Original
Disbursement Agreement in either the Repurchase Agreement or the Tri-Party
Custody Agreement and in each document, instrument or agreement executed and/or
delivered in connection therewith shall mean and be a reference to this
Agreement.

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have signed this Agreement as of the date
and year first above written.

              BUYER:       Address for Notices:
 
            THE ROYAL BANK OF SCOTLAND PLC       c/o Greenwich Capital Markets,
Inc.
 
          600 Steamboat Road
By:
 
 
      Greenwich, Connecticut 06830
 
  Name:       Attn: James Esposito
 
  Title:       Telephone: 203-625-6072
 
          Facsimile: 203-422-4072
 
          E-mail: james.esposito@rbsgc.com
 
           
SELLER:
      Address for Notices:
 
            PHH MORTGAGE CORPORATION,       PHH Mortgage Corporation a New
Jersey corporation       3000 Leadenhall Road
 
 
 
      Mail Stop PCLG
By:
 
 
      Mt. Laurel, New Jersey 08054
 
  Name:       Attention Mark Johnson
 
  Title:       Telephone: (856) 917-0176
 
          Facsimile: (856) 917-4278
 
          E-mail: Mark.Johnson@phhmail.com
 
           
 
          With a copy to:
 
          William F. Brown, General Counsel
 
            DISBURSEMENT AGENT:       Address for Notices:
 
            JPMORGAN CHASE BANK, N.A.       JPMorgan Chase Bank, N.A.
 
          1111 Fannin St. 12th floor
By:
 
 
      Houston, TX 77002
 
  Name:       Mailstop: TX2-F200
 
  Title       Attention: Bea R. Delgado
 
          Telephone: (713) 427-6455
 
          Facsimile: (713) 427-6453
 
          E-mail: bea.r.delgado@jpmorgan.com

11



--------------------------------------------------------------------------------



 



Annex I
     “AM Shortfall” shall have the meaning set forth in the Seller Notice.
     “Business Day” shall mean any day excluding Saturday, Sunday and any day on
which banks located in the states of New York, Texas or Connecticut are
authorized or permitted to close for business.
     “Correspondent Loan” shall mean a Mortgage Loan which is (i) originated by
a Correspondent Seller and underwritten in accordance with the Underwriting
Guidelines and (ii) acquired by the Seller from a Correspondent Seller in the
ordinary course of business for sale to the Buyer pursuant to the Repurchase
Agreement. A Correspondent Loan may be either a Dry Loan or an Undocumented
Loan.
     “Correspondent Loan Schedule” shall mean a schedule in computer readable
standardized text formats, delivered by the Seller to Buyer and the Custodian in
connection with a Purchase Date or date of substitution, as applicable,
identifying Correspondent Loans to be purchased or substituted as of such date
and setting forth whether each such Correspondent Loan is a Dry Loan or an
Undocumented Loan, and which shall be attached by the Custodian to the related
Notice of Intent to Issue Trust Receipt.
     “Correspondent Seller” shall mean a mortgage loan originator identified to
the Disbursement Agent in the Wire Instructions that sells Mortgage Loans
originated by it to the Seller as a “correspondent” or “private label” client.
     “Correspondent Shortfall” shall have the meaning set forth in the Seller
Notice.
     “Dry Loan” shall mean a first lien Mortgage Loan which is underwritten in
accordance with the Underwriting Guidelines and as to which the related Mortgage
File delivered to the Custodian contains all Mortgage Loan Documents that are
required to be delivered under the Tri-Party Custody Agreement.
     “Dry Loan Trust Receipt” shall mean a Trust Receipt with respect to Dry
Loans subject to the Tri-Party Custody Agreement as of the date of such Trust
Receipt.
     “Escrow Letter” shall mean, with respect to any Wet Loan that becomes
subject to a Transaction, an escrow agreement or letter, which is fully
assignable to Buyer, stating that in the event of a Rescission or if for any
other reason the Mortgage Loan fails to fund on a given day, the party
conducting the closing is holding all funds which would have been disbursed on
behalf of the Mortgagor as agent for and for the benefit of Buyer and such funds
shall be returned to Seller not later than one Business Day after the date of
Rescission or other failure of the Mortgage Loan to fund on a given day.

Annex I-1



--------------------------------------------------------------------------------



 



     “First Lien” shall mean with respect to each Mortgaged Property, the lien
of the mortgage, deed of trust or other instrument securing a mortgage note
which creates a first lien on the Mortgaged Property.
     “Insured Closing Letter” shall mean, with respect to any Wet Loan that
becomes subject to a Transaction, a letter of indemnification from an approved
title insurance company, in any jurisdiction where insured closing letters are
permitted under applicable law and regulation, addressed to Seller, which is
fully assignable to and may be enforced by, the loan originator and its
successors and assigns, including Buyer, with coverage that is customarily
acceptable to Persons engaged in the origination of mortgage loans (including,
but not limited to any losses occurring due to the fraud, dishonesty or mistakes
of the closing agent, identifying the Settlement Agent) covered thereby, which
may be in the form of a blanket letter.
     “Mortgage” shall mean a duly recorded first mortgage or first deed of trust
on a one-four family residential property.
     “Mortgage File” shall mean, as to each Mortgage Loan subject to the
Tri-Party Custody Agreement, the Required Documents and all other documents
relating to such Mortgage Loan that are held by the Custodian.
     “Mortgage Loan” shall mean a mortgage loan (including a jumbo mortgage
loan), or Cooperative Loan which is secured by a first mortgage lien (as
reflected on the Mortgage Loan Schedule) on a one to four family residential
property, which the Custodian has been instructed in writing to hold for the
Buyer pursuant to the Tri-Party Custody Agreement, and which Mortgage Loan
includes, without limitation, (i) the Mortgage Note, the related Mortgage and
all other Mortgage Loan Documents and (ii) all right, title and interest of the
Seller in and to the Mortgaged Property covered by such Mortgage.
     “Mortgage Loan Documents” shall mean, with respect to a Mortgage Loan, the
documents comprising the Mortgage File for such Mortgage Loan.
     “Mortgage Note” shall mean, with respect to any Mortgage Loan, the related
promissory note together with all riders thereto and amendments thereof or other
evidence of indebtedness of the related Mortgagor.
     “Mortgaged Property” shall mean the real property (including all
improvements, buildings, fixtures, building equipment and personal property
thereon and all additions, alterations and replacements made at any time with
respect to the foregoing) and all other collateral securing repayment of the
debt evidenced by a Mortgage Note.
     “Mortgagor” shall mean the obligor or obligors on a Mortgage Note,
including any person who has assumed or guaranteed the obligations of the
obligor thereunder.
     “Notice of Intent to Issue Trust Receipt” shall mean a notice delivered by
the Custodian to the Buyer. Such Notice of Intent to Issue Trust Receipt shall
state that the Custodian intends

Annex I-2



--------------------------------------------------------------------------------



 



to issue a Trust Receipt with respect to certain Mortgage Loans pursuant to
Section 5 of the Tri-Party Custody Agreement.
     “Person” shall mean any individual, corporation, company, voluntary
association, partnership, joint venture, limited liability company, trust,
unincorporated association or government (or any agency, instrumentality or
political subdivision thereof).
     “PM Shortfall” shall have the meaning set forth in the Seller Notice.
     “Purchase Date” shall mean the date specified as such in the Seller Notice.
     “Rescission” shall mean the right of a Mortgagor to rescind the related
Mortgage Note and related documents pursuant to applicable law.
     “Required Documents” shall refer to the documents listed in Section 4 to
the Tri-Party Custody Agreement.
     “Settlement Agent” shall mean, with respect to any Wet Loan, the Person
specified in the Transaction Notice (which may be a title company, escrow
company or attorney in accordance with local law and practice in the
jurisdiction where the related Wet Loan is being originated and which is not an
Unapproved Settlement Agent) to which the proceeds of the related purchase are
to be distributed by the Disbursement Agent in accordance with the instructions
of Seller provided in the applicable Wet Loan Schedule.
     “Transaction” shall mean a transaction in which Seller transfers to Buyer
Mortgage Loans against the transfer of funds by Buyer, with a simultaneous
agreement by Buyer to transfer to Seller Purchased Loans at a date certain,
against the transfer of funds by Seller, both such transfers in accordance with
the terms of the Repurchase Agreement.
     “Transaction Notice” means a written request of Seller to enter into a
Transaction, in the form set forth in the Repurchase Agreement which is
delivered to Buyer and Custodian.
     “Trust Receipt” shall mean a “Dry Loan Trust Receipt”, “Wet Loan Trust
Receipt” or “Undocumented Loan Trust Receipt”, as applicable.
     “Underwriting Guidelines” shall mean the underwriting guidelines of Seller
attached as Exhibit E to the Repurchase Agreement, in effect as of the date of
the Repurchase Agreement, as the same may be amended, supplemented or otherwise
modified from time to time (including without limitation by the addition of any
third party’s underwriting guidelines) and, with respect only to material
amendments, supplements or other modifications, with Buyer’s prior written
consent.
     “Undocumented Loan” shall mean a Mortgage Loan, listed on an Undocumented
Loan Schedule or a Correspondent Loan Schedule, which is not a Wet Loan and with
respect to which the Mortgage File has not been delivered to the Custodian.

Annex I-3



--------------------------------------------------------------------------------



 



     “Undocumented Loan Schedule” shall mean a schedule in computer readable
standardized text formats, delivered by the Seller to Buyer and the Custodian in
connection with a Purchase Date or date of substitution, as applicable,
identifying Undocumented Loans (other than Undocumented Loans that are
Correspondent Loans) to be purchased or substituted as of such date, and which
shall be attached by the Custodian to the related Notice of Intent to Issue
Trust Receipt.
     “Wet Loan” shall mean a Mortgage Loan, listed on a Wet Loan Schedule, which
is not an Undocumented Loan and with respect to which the Mortgage File does not
contain all the Required Documents in the Mortgage File and which has the
following additional characteristics:
          (a) the proceeds thereof have been funded (or on the Purchase Date for
a Transaction are being funded) by wire transfer or cashier’s check, cleared
check or draft or other form of immediately available funds to the Settlement
Agent for such Wet Loan;
          (b) such Wet Loan has closed and become a valid lien securing actual
indebtedness by funding to the order of the Mortgagor thereunder;
          (c) the proceeds thereof have not been returned to the Buyer or its
agent from the Settlement Agent for such Wet Loan;
          (d) Seller has not learned that such Wet Loan will not be closed and
funded to the order of the Mortgagor;
          (e) upon recordation such Mortgage Loan will constitute a first or
second lien on the premises described therein; and
          (f) Seller shall have obtained an Insured Closing Letter and an Escrow
Letter with respect to such Wet Loan.
     “Wet Loan Schedule” shall mean a schedule in computer readable standardized
text formats delivered to the Custodian by Seller in connection with a Purchase
Date or date of substitution, as applicable, identifying Wet Loans to be
purchased or substituted as of such date, setting forth the information in
Section 5(b)(4) of the Tri-Party Custody Agreement, and which shall be attached
by the Custodian to the related Wet Loan Trust Receipt.
     “Wet Loan Trust Receipt” shall mean a document substantially in form of
Exhibit G to the Tri-Party Custody Agreement with respect to Wet Loans subject
to the Tri-Party Custody Agreement as of the date of such Wet Loan Trust
Receipt.
     “Wire Instructions” shall mean the applicable information relating to
funding for the origination of a Wet Loan or the purchase of a Correspondent
Loan uploaded into Disbursement Agent’s cash management system by Seller.

Annex I-4



--------------------------------------------------------------------------------



 



Annex II to Disbursement Agent Agreement
NOTICE OF [AM FUNDED WET LOAN] [PM FUNDED WET LOAN]
[CORRESPONDENT LOAN] TOTAL FUNDS
[Disbursement Agent]
[Address]
[DATE]

          Re:   Amended and Restated Disbursement Agent Agreement, dated as of
March 13, 2009 (the “Disbursement Agent Agreement”), among PHH Mortgage
Corporation, as Seller, JPMorgan Chase Bank, N.A., as Disbursement Agent, and
the Royal Bank of Scotland plc, as Buyer

Ladies and Gentlemen:
In accordance with the provisions of Section 3 of the above-referenced
Disbursement Agent Agreement (capitalized terms not otherwise defined herein
having the meanings ascribed to them in the Disbursement Agent Agreement), the
undersigned, as Seller, hereby certifies that the total amount of funds to be
disbursed in connection with the [AM Funded Wet Loans] [PM Funded Wet Loans]
[Correspondent Loans] to be closed on [date] (the “Purchase Date”) is
$_________.
You are hereby notified that the [AM Total Funds] [PM Total Funds]
[Correspondent Total Funds] to be disbursed from the Disbursement Account
(Account [***]) on the Purchase Date is $_________. In addition, Seller hereby
authorizes the Disbursement Agent to transfer from the Operating Account
(Account [***]) to the Aggregation Account (Account [***]) by [9:00 a.m.]
[11:30 a.m.] [3:00 p.m.] (eastern time) on the Purchase Date $____________ (the
[“[AM Shortfall”] [“PM Shortfall”] [“Correspondent Shortfall”]).
The Disbursement Agent shall have no obligation to transfer the amount of the
[AM Shortfall] [PM Shortfall] [Correspondent Shortfall] from the Operating
Account to the Aggregation Account on the Purchase Date if the Operating Account
does not have sufficient funds to cover the [AM Shortfall] [PM Shortfall]
[Correspondent Shortfall] required to close on the Purchase Date the [AM Funded
Wet Loans] [PM Funded Wet Loans] [Correspondent Loans].
 

[***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. 

Annex II-1



--------------------------------------------------------------------------------



 



            PHH MORTGAGE CORPORATION
      By:           Name:           Title:        

Annex II-2



--------------------------------------------------------------------------------



 



EXHIBIT B
AMENDMENT NO. 3 TO THE CUSTODIAL AGREEMENT
     This AMENDMENT NO. 3 (this “Amendment”), dated as of March 13, 2009 (the
“Amendment Effective Date”), is made by and among PHH MORTGAGE CORPORATION, a
New Jersey corporation (the “Seller”), THE ROYAL BANK OF SCOTLAND PLC (“Buyer”)
and THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.(f/k/a The Bank of New York
Trust Company, N.A.) (“Custodian”).
WITNESSETH:
     WHEREAS, Seller and Buyer are parties to that certain Amended and Restated
Master Repurchase Agreement, dated as of June 26, 2008, as amended by Amendment
No. 1 thereto, dated as of July 29, 2008, as amended by Amendment No. 2 thereto,
dated as of December 19, 2008 and as amended by Amendment No. 3 thereto, dated
as of December 30, 2008 (as further amended, supplemented or otherwise modified,
from time to time, in accordance with its terms, the “Master Repurchase
Agreement”), whereby Buyer has agreed to purchase from time to time, certain
Eligible Loans, as provided in and subject to the terms and conditions of the
Master Repurchase Agreement, and the other agreements entered into in connection
with the Master Repurchase Agreement (the “Loan Documents”);
     WHEREAS, in connection therewith, Buyer and Seller entered into the Amended
and Restated Tri-Party Custody Agreement, dated as of June 26, 2008, as amended
by Amendment No. 1 thereto, dated as of November 12, 2008 and as amended by
Amendment No. 2 thereto, dated as of December 19, 2008 (as further amended,
supplemented or otherwise modified from time to time in accordance with its
terms, the “Custody Agreement”), by and among Seller, Buyer and Custodian to
appoint Custodian to hold files relating to such Loans as bailee of and agent
for Buyer;
     WHEREAS, the parties desire to amend certain provisions of the Custody
Agreement as set forth herein; and
     WHEREAS, Section 21 of the Custody Agreement permits the amendments
contemplated herein.
     NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto hereby
agree as follows:
1. Definitions. Capitalized terms used but not otherwise defined herein shall
have the meanings ascribed thereto in the Custody Agreement or the Master
Repurchase Agreement, as applicable, including by way of reference to any other
documents or agreements.

 



--------------------------------------------------------------------------------



 



2. Amendments to Custody Agreement. As of the Amendment Effective Date, the
Custody Agreement is hereby amended as follows:
     (a) Section 1 of the Custody Agreement is hereby amended by adding the
following terms in their appropriate alphabetical positions:
     “Correspondent Loan” shall mean a Mortgage Loan which is (i) originated by
a Correspondent Seller and underwritten in accordance with the Underwriting
Guidelines and (ii) acquired by the Seller from a Correspondent Seller in the
ordinary course of business for sale to the Buyer pursuant to the Master
Repurchase Agreement. A Correspondent Loan may be either a Dry Loan or an
Undocumented Loan.
     “Correspondent Loan Schedule” shall mean a schedule in computer readable
standardized text formats, delivered by the Seller to Buyer and the Custodian in
connection with a Purchase Date or date of substitution, as applicable,
identifying Correspondent Loans to be purchased or substituted as of such date
and setting forth whether each such Correspondent Loan is a Dry Loan or an
Undocumented Loan, and which shall be attached by the Custodian to the related
Notice of Intent to Issue Trust Receipt.
     “Correspondent Seller” shall mean a mortgage loan originator that sells
Mortgage Loans originated by it to the Seller as a “correspondent” or “private
label” client.
     (b) The definition of “Disbursement Agent Agreement” in Section 1 of the
Custody Agreement is hereby deleted in its entirety and replaced with the
following:
     “Disbursement Agent Agreement” shall mean an agreement substantially in the
form of Exhibit J hereto to be entered into by Buyer, Seller and the
Disbursement Agent prior to the initial Purchase Date for Wet Loans and
Correspondent Loans as the same may be amended, restated and supplemented from
time to time in accordance with the terms thereof.
     (c) The definition of “Mortgage Loan Schedule” in Section 1 of the Custody
Agreement is hereby deleted in its entirety and replaced with the following:
     “Mortgage Loan Schedule” shall mean a listing of Dry Loans (other than Dry
Loans that are Correspondent Loans) in computer readable standardized text
formats, delivered by the Seller to Buyer and the Custodian, setting forth, as
to each Dry Loan listed thereon, the Seller Loan Number, the Mortgagor’s name,
the outstanding principal amount and incorporating such other information and
fields as may be mutually agreed upon by Buyer, Seller and the Custodian and in
a form satisfactory to Buyer and the Custodian.
     (d) The definition of “Undocumented Loan” in Section 1 of the Custody
Agreement is hereby deleted in its entirety and replaced with the following:

2



--------------------------------------------------------------------------------



 



     “Undocumented Loan” shall mean a Mortgage Loan, listed on an Undocumented
Loan Schedule or a Correspondent Loan Schedule which is not a Wet Loan and with
respect to which the Mortgage File has not been delivered to the Custodian.
     (e) The definition of “Undocumented Loan Schedule” in Section 1 of the
Custody Agreement is hereby deleted in its entirety and replaced with the
following:
     “Undocumented Loan Schedule” shall mean a schedule in computer readable
standardized text formats, delivered by the Seller to Buyer and the Custodian in
connection with a Purchase Date or date of substitution, as applicable,
identifying Undocumented Loans (other than Undocumented Loans that are
Correspondent Loans) to be purchased or substituted as of such date, and which
shall be attached by the Custodian to the related Notice of Intent to Issue
Trust Receipt.
     (f) The definition of “Wire Instructions” in Section 1 of the Custody
Agreement is hereby deleted in its entirety and replaced with the following:
     “Wire Instructions” shall mean the applicable information provided relating
to funding for the origination of a Wet Loan or the purchase of a Correspondent
Loan, which data shall include the amount of the related wire transfer and
related depository information as required by Buyer.”
     (g) Section 3(a) of the Custody Agreement is hereby amended and restated in
its entirety to read as follows:
     “(a) The Seller shall from time to time deliver Mortgage Files to the
Custodian to be held hereunder, which shall be reviewed by the Custodian as
provided in Section 5. With respect to each Transaction, (i) in the case of Dry
Loans (other than Dry Loans that are Correspondent Loans), the Seller (A) shall
provide written notice, in the form of a Transaction Notice to the Buyer and the
Custodian with respect to such Dry Loans which are to be purchased by the Buyer
from the Seller, and shall deliver by electronic transmission to the Custodian
and the Buyer the Mortgage Loan Schedule, in each case no later than 5:00 p.m.
(eastern time) one Business Day prior to the requested Purchase Date, and
(B) shall have delivered to the Custodian the items set forth in Section 4 (none
of which shall contain an Exception) with respect to such Dry Loans by not later
than 11:30 a.m. (eastern time) one Business Day prior to the requested Purchase
Date; (ii) (A) in the case of AM Funded Wet Loans, Seller shall provide written
notice, in the form of a Transaction Notice to Buyer and Custodian, together
with the related Wet Loan Schedule to Buyer and Custodian and deliver, by
electronic transmission, the Wire Instructions to Buyer and a Seller Notice to
Disbursement Agent with respect to such AM Funded Wet Loans which are to be
purchased no later than 5:00 p.m. (eastern time) on the Business Day prior to
the requested Purchase Date, (B) in the case of PM Funded Wet Loans, Seller
shall provide a Wet Loan Schedule, by no later than 9:00 a.m. (eastern time) to
Buyer and

3



--------------------------------------------------------------------------------



 



Custodian, together with written notice, in the form of a Transaction Notice to
Buyer and Custodian by no later than 11:00 a.m. (eastern time) on the requested
Purchase Date and deliver, by electronic transmission, the Wire Instructions to
Buyer and a Seller Notice to Disbursement Agent with respect to such PM Funded
Wet Loans which are to be purchased no later than 11:00 a.m. (eastern time) on
the requested Purchase Date; (iii) in the case of Undocumented Loans (other than
Undocumented Loans that are Correspondent Loans), the Seller shall provide
written notice, in the form of a Transaction Notice to the Buyer and the
Custodian with respect to such Undocumented Loans which are to be purchased by
the Buyer from the Seller, and shall deliver by electronic transmission to the
Custodian and the Buyer the Undocumented Loan Schedule, in each case no later
than 5:00 p.m. (eastern time) one Business Day prior to the requested Purchase
Date; and (iv) in the case of Correspondent Loans, Seller (A) shall provide
written notice, in the form of a Transaction Notice to Buyer and Custodian,
together with the related Correspondent Loan Schedule to Buyer and Custodian and
deliver, by electronic transmission, the Wire Instructions to Buyer and a Seller
Notice to Disbursement Agent with respect to such Correspondent Loans which are
to be purchased no later than 11:00 a.m. (eastern time) on the requested
Purchase Date, and (B) shall have delivered to the Custodian the items set forth
in Section 4 (none of which shall contain an Exception) with respect to any
Correspondent Loans that are Dry Loans by not later than 11:30 a.m. (eastern
time) one Business Day prior to the requested Purchase Date.”
     (h) The first sentence of Section 3(c) of the Custody Agreement is hereby
amended and restated in its entirety to read as follows:
     “With respect to Wet Loans and Undocumented Loans (including any
Correspondent Loans that are Undocumented Loans) the delivery of the Transaction
Notice and a Wet Loan Schedule, Undocumented Loan Schedule or Correspondent Loan
Schedule, as the case may be, to the Custodian by the Seller shall be deemed to
constitute “Required Documents” with respect to the related Wet Loan or
Undocumented Loan (and shall be deemed to be a certification by the Seller, upon
which the Custodian is entitled to rely, that such Mortgage Loan is a Wet Loan
or Undocumented Loan) and the documents specified in Section 4 below shall not
be required to be delivered with respect to such Wet Loan or Undocumented Loan
on the related Purchase Date.”
     (i) Section 5(b) of the Custody Agreement is hereby amended and restated in
its entirety to read as follows:
     “(b) In the case of Wet Loans and Undocumented Loans (including any
Correspondent Loans that are Undocumented Loans), the review procedures shall be
as follows:
1. The original Transaction Notice and Wet Loan Schedule, Undocumented Loan
Schedule or Correspondent Loan Schedule, as applicable, have been received by
the Custodian.”

4



--------------------------------------------------------------------------------



 



     (j) Section 5(c) of the Custody Agreement is hereby amended and restated in
its entirety to read as follows:
     “(c) If Custodian has determined that the documents delivered in connection
with any particular Transaction satisfy the requirements enumerated in Sections
5(a) or 5(b) above and that all other Required Documents delivered in connection
therewith are complete and conform to the description thereof set forth herein,
Custodian shall deliver to Buyer or its designee by no later than (i) 6:00 p.m.
(eastern time) on the Business Day immediately preceding the related Purchase
Date for any Dry Loans or Undocumented Loans (other than any Dry Loans or
Undocumented Loans that are Correspondent Loans), a Notice of Intent to Issue
Trust Receipt and Exception Report, as applicable, with respect to such Mortgage
Files, (ii) 6:00 p.m. (eastern time) on the Business Day prior to the related
Purchase Date for any AM Funded Wet Loans, a Notice of Intent to Issue Trust
Receipt and Exception Report, as applicable, with respect to such Mortgage
Loans, (iii) 11:00 a.m. (eastern time) on the related Purchase Date for any PM
Funded Wet Loans, a Notice of Intent to Issue Trust Receipt and Exception
Report, as applicable, with respect to such Mortgage Loans and (iv) 1:00 p.m.
(eastern time) on the related Purchase Date for any Correspondent Loans, a
Notice of Intent to Issue Trust Receipt and Exception Report, as applicable,
with respect to such Mortgage Loans. In addition, Custodian shall deliver to
Buyer or its designee, by no later than 5:00 p.m. (eastern time) on each
Business Day, one or more (but in no event exceeding five at any one time) Trust
Receipts and Exception Reports, as applicable, with respect to all Mortgage
Loans then subject to Transactions under the Master Repurchase Agreement. By no
later than 5:00 p.m. (eastern time) on each Business Day, Custodian shall
deliver by electronic transmission to Seller and Buyer, separate Custodian Loan
Transmissions and Exception Reports with respect to the related Trust Receipts
separately identifying Undocumented Loans (other than Correspondent Loans), Wet
Loans, Dry Loans (other than Correspondent Loans) and Correspondent Loans
(separately identifying Correspondent Loans that are Dry Loans and Correspondent
Loans that are Undocumented Loans). Custodian shall deliver any additional
Exception Reports to Buyer as Buyer may from time to time reasonably request.
Custodian shall send each Trust Receipt and the related Exception Report to
JPMorgan Chase Bank at Four New York Plaza, Ground Floor, Outsourcing
Department, New York, New York 10004, Attention: [***] (telephone number [***]),
by overnight delivery using a nationally recognized overnight delivery service
at Seller’s expense. Separate Trust Receipts shall be delivered with respect to
AM Funded Wet Loans, PM Funded Wet Loans, Undocumented Loans (other than
Correspondent Loans), Dry Loans (other than Correspondent Loans), Correspondent
Loans that are Dry Loans and Correspondent Loans that are Undocumented Loans, as
applicable, or such other categories of Mortgage Loans as Buyer may from time to
time reasonably request in writing. Each Trust Receipt and related Custodian
Loan Transmission, Exception Report,
 

[***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. 

5



--------------------------------------------------------------------------------



 



Undocumented Loan Schedule, Wet Loan Schedule or Correspondent Loan Schedule, as
the case may be (A) shall supersede, cancel and replace any Trust

6



--------------------------------------------------------------------------------



 



Receipt and related Custodian Loan Transmission, Exception Report, Undocumented
Loan Schedule, Wet Loan Schedule or Correspondent Loan Schedule, as the case may
be, previously delivered by Custodian to Buyer relating to the Mortgage Loans
set forth on such attached Custodian Loan Transmission, Exception Report,
Undocumented Loan Schedule, Wet Loan Schedule or Correspondent Loan Schedule, as
the case may be; provided, that any Wet Loan Trust Receipt issued shall only
supersede any previously issued Wet Loan Trust Receipt and any Undocumented Loan
Trust Receipt issued shall only supersede any previously issued Undocumented
Loan Trust Receipt and (B) shall be superseded, cancelled and replaced by any
Trust Receipt and related Custodian Loan Transmission, Exception Report,
Undocumented Loan Schedule, Wet Loan Schedule or Correspondent Loan Schedule, as
the case may be, subsequently delivered by Custodian to Buyer relating to the
Mortgage Loans set forth on the attached Custodian Loan Transmission, Exception
Report, Undocumented Loan Schedule, Wet Loan Schedule or Undocumented Loan
Schedule, as the case may be. The most recently delivered Trust Receipt with
respect to specified Mortgage Loans shall control and be binding with respect to
such Mortgage Loans. Upon the termination of Custodian’s obligations under this
Agreement and delivery of the Mortgage Files to a successor custodian or Buyer’s
designee, all Trust Receipts issued hereunder automatically shall be null and
void. If upon examination of the Required Documents relating to any Mortgage
File, Custodian determines that such documents do not satisfy the above
requirements, is unable to confirm that such documents satisfy such
requirements, or Seller cannot cure any noted Exception, Custodian shall
identify such Mortgage Loan as having an Exception on the Mortgage Loan
Schedule. Custodian shall promptly deliver any Required Documents to Buyer upon
its written request.”
     (k) Section 5(d) of the Custody Agreement is hereby amended and restated in
its entirety to read as follows:
     “(d) With respect to Wet Loans or Undocumented Loans (including any
Correspondent Loans that are Undocumented Loans), the delivery of the
Transaction Notice and Wet Loan Schedule, Undocumented Loan Schedule or
Correspondent Loan Schedule, as the case may be, to the Custodian by the Seller
shall be deemed to constitute “Required Documents” with respect to the related
Wet Loan or Undocumented Loan (and shall be deemed to be a certification by the
Seller that such Loan is a Wet Loan or an Undocumented Loan) and the documents
specified in Section 4 above shall not be required to be delivered with respect
to such Wet Loan or Undocumented Loan on the related Purchase Date. The
Custodian shall deliver to Buyer or its designee a Notice of Intent to Issue
Trust Receipt for such Wet Loans or Undocumented Loans in accordance with
Section 5(c) hereof.”
     (l) The second to last paragraph of Section 17 of the Custody Agreement is
hereby amended and restated in its entirety to read as follows:

7



--------------------------------------------------------------------------------



 



     “Custodian shall have no liability to any third party, other than any
assignee pursuant to Section 26 hereof, including without limitation any Person
to whom a Trust Receipt is delivered, in the event that (a) the related
Custodian Loan Transmission and Exception Report or Wet Loan Schedule,
Undocumented Loan Schedule or Correspondent Loan Schedule, as the case may be,
attached to such Trust Receipt is not the most recently delivered, (b) a Trust
Receipt has been superseded, cancelled or replaced by any Trust Receipt
subsequently delivered by Custodian to the Buyer, (c) any superseded, cancelled
or replaced Trust Receipt has not been delivered to Custodian and such third
party is claiming under such superseded, cancelled or replaced Trust Receipt or
(d) any of the Mortgage Files with respect to the Mortgage Loans set forth on a
Custodian Loan Transmission attached to a Trust Receipt have been released from
Custodian’s possession as provided in this Agreement.”
     (m) Exhibit A-1 is hereby deleted in its entirety and replaced with the
exhibit attached hereto as Exhibit A-1.
     (n) Exhibit A-2 is hereby deleted in its entirety and replaced with the
exhibit attached hereto as Exhibit A-2.
3. Fees and Expenses. Seller hereby agrees to pay to Buyer and Custodian, on
demand, any and all reasonable fees, costs and expenses (including reasonable
fees and expenses of counsel) incurred by Buyer in connection with the
development, preparation, review and execution of this Amendment, irrespective
of whether any transactions hereunder are executed.
4. Confirmation of Custody Agreement; Seller Representations.
     (a) Seller hereby acknowledges and agrees that, upon effectiveness of this
Amendment the Custody Agreement shall be, and be deemed to be, modified and
amended in accordance herewith and the respective rights, limitations,
obligations, duties, liabilities and immunities of Seller, Custodian and Buyer
shall hereafter be determined, exercised and enforced subject in all respects to
such modifications and amendments, and all the terms and conditions of this
Amendment shall be and be deemed to be part of the terms and conditions of the
Custody Agreement for any and all purposes. Except as expressly amended hereby,
all of the terms of the Custody Agreement shall remain in full force and effect
and are hereby ratified and confirmed in all respects.
     (b) Seller represents and warrants that, as of the date of this Amendment,
(i) Seller has the requisite power and authority, and legal right, to execute
and deliver this Amendment and to perform its obligations under this Amendment
and the Custody Agreement, (ii) Seller has taken all necessary corporate and
legal action to duly authorize the execution and delivery of this Amendment and
the performance of its obligations under this Amendment and the Custody
Agreement, (iii) this Amendment has been duly executed and delivered by Seller,
(iv) each of this Amendment and the Custody Agreement constitutes a legal, valid
and binding obligation of Seller enforceable against it in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the rights of
creditors generally and by general equitable principles (whether enforcement is
sought

8



--------------------------------------------------------------------------------



 



by proceedings in equity or at law), and (v) after giving effect to this
Amendment, no Default or Event of Default has occurred and is continuing.
     (c) Each representation and warranty of Seller contained in the Custody
Agreement is true and correct and is hereby restated and affirmed.
     (d) Each covenant and each other agreement of Seller contained in the
Custody Agreement (as modified by this Amendment, if applicable) is hereby
restated and affirmed.
5. Confirmation of Custody Agreement; Custodian Representations.
     (a) Custodian hereby acknowledges and agrees that, upon effectiveness of
this Amendment, the Custody Agreement shall be, and be deemed to be, modified
and amended in accordance herewith and the respective rights, limitations,
obligations, duties, liabilities and immunities of Seller, Custodian and Buyer
shall hereafter be determined, exercised and enforced subject in all respects to
such modifications and amendments, and all the terms and conditions of this
Amendment shall be and be deemed to be part of the terms and conditions of the
Custody Agreement for any and all purposes. Except as expressly amended hereby,
all of the terms of the Custody Agreement shall remain in full force and effect
and are hereby ratified and confirmed in all respects.
     (b) Custodian represents and warrants that, as of the date of this
Amendment, (i) Custodian has the requisite power and authority, and legal right,
to execute and deliver this Amendment and to perform its obligations under this
Amendment and the Custody Agreement, (ii) Custodian has taken all necessary
corporate and legal action to duly authorize the execution and delivery of this
Amendment and the performance of its obligations under this Amendment and the
Custody Agreement, (iii) this Amendment has been duly executed and delivered by
Custodian, and (iv) each of this Amendment and the Custody Agreement constitutes
a legal, valid and binding obligation of Custodian enforceable against it in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
rights of creditors generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
     (c) Each representation and warranty of Custodian contained in the Custody
Agreement is true and correct and is hereby restated and affirmed.
     (d) Each covenant and each other agreement of Custodian contained in the
Custody Agreement (as modified by this Amendment, if applicable) is hereby
restated and affirmed.
6. Further Assurances. Seller hereby agrees to execute and deliver such
additional documents, opinions, instruments or agreements as may be reasonably
necessary and appropriate to effectuate the purposes of this Amendment and the
Custody Agreement.
7. Conflicts. In the event of a conflict of any provision hereof with any
provision or definition set forth in the Custody Agreement the provisions and
definitions of this Amendment shall control.

9



--------------------------------------------------------------------------------



 



8. Governing Law. This Amendment and the Custody Agreement shall be governed by
New York law without reference to choice of law doctrine (but with reference to
Section 5-1401 of the New York General Obligations Law, which by its terms
applies to this Amendment and the Custody Agreement).
9. Severability. Any provision of this Amendment and the Custody Agreement which
is prohibited, unenforceable or not authorized in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition,
unenforceability or non-authorization without invalidating the remaining
provisions hereof or thereof or affecting the validity, enforceability or
legality of such provisions in any other jurisdiction.
10. Entire Agreement. This Amendment, together with the Exhibits attached hereto
and the Custody Agreement as amended hereby, embody the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersede any and all prior agreements, arrangements and understandings
relating to the matters provided for herein. No alteration, waiver, amendments,
or change or supplement hereto shall be binding or effective unless the same is
set forth in writing and is signed by a duly authorized representative of each
party hereto.
11. Binding Effect. This Amendment, together with the Exhibits attached hereto
and the Custody Agreement as amended hereby, shall be binding upon, enure to the
benefit of and be enforceable by each of the parties hereto and each of their
respective successors and permitted assigns.
12. Counterparts. This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument, and
any of the parties hereto may execute this Amendment by signing any such
counterpart.
13. Headings. The headings appearing in this Amendment are included solely for
convenience of reference and are not intended to affect the interpretation of
any other provision of this Amendment.
[Signature pages follow]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned parties have caused this Amendment to
be duly executed and delivered by their respective authorized officers as of the
date first above written.

            BUYER

THE ROYAL BANK OF SCOTLAND PLC

By: Greenwich Capital Markets, Inc., its Agent
      By:           Name:           Title:        

[Amendment No. 3]

 



--------------------------------------------------------------------------------



 



            SELLER

PHH MORTGAGE CORPORATION
      By:           Name:           Title:        

[Amendment No. 3]

 



--------------------------------------------------------------------------------



 



            CUSTODIAN

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.
      By:           Name:           Title:        

            [Amendment No. 3]
                     

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A-1
[UNDOCUMENTED LOAN] [DRY LOAN] TRUST RECEIPT
[•], 200_
To: The Royal Bank of Scotland plc
     Reference is made to the Amended and Restated Tri-Party Custody Agreement
among The Royal Bank of Scotland plc (the “Buyer”), PHH Mortgage Corporation
(the “Seller”) and The Bank of New York Trust Company, N.A., as custodian (the
“Custodian”), dated as of June 25, 2008 (as amended, supplemented or otherwise
modified from time to time) (the “Tri-Party Custody Agreement”), pursuant to
which the Seller has delivered to the Custodian, with respect to each Mortgage
Loan set forth on Schedule A hereto (the “Mortgage Loan Schedule”), the
documents set forth in Section 4 (subject to the Exceptions listed in the
Exception Report attached herewith) of the Tri-Party Custody Agreement.
     With respect to each Mortgage Loan listed on the attached Custodian Loan
Transmission and except as otherwise noted in the following paragraph or on the
Exception Report attached as Schedule B hereto, the Custodian confirms that as
of the date of this Trust Receipt (1) the Custodian has received all of the
documents required to be delivered to the Custodian pursuant to Sections 4
(a)-(f) of the Tri-Party Custody Agreement, (2) the Custodian has reviewed each
Mortgage File in accordance with Section 5 of the Tri-Party Custody Agreement
and the Review Procedures, and the documents contained in each Mortgage File
other than the Exceptions listed in the attached Exception Report, conform to
the requirements set forth in Section 5 of the Tri-Party Custody Agreement, and
(3) except to the extent released in accordance with the terms of the Tri-Party
Custody Agreement, the Custodian has physical possession of the documents in
each Mortgage File and will continue to hold each Mortgage File as bailee of and
agent and custodian for, and for the sole and exclusive use and benefit of, the
addressee of this Trust Receipt, until such addressee directs the Custodian in
writing to the contrary in accordance with the Tri-Party Custody Agreement.
     Certain Mortgage Loans on the attached Custodian Loan Transmission may be
Undocumented Loans. An Undocumented Loan is defined in the Tri-Party Custody
Agreement as a Mortgage Loan, listed on an Undocumented Loan Schedule or a
Correspondent Loan Schedule, with respect to which the Mortgage File has not
been delivered to the Custodian. With respect to each Undocumented Loan listed
on the attached Custodian Loan Transmission, the Custodian confirms only that it
has been advised by Seller that such Mortgage Loan is an Undocumented Loan under
the Master Repurchase Agreement.
     This Trust Receipt and attached Custodian Loan Transmission and Exception
Report (a) shall supersede, cancel and replace any Trust Receipt and related
Custodian Loan Transmission and Exception Report previously delivered by
Custodian to the Buyer relating to the Mortgage Loans set forth on the attached
Custodian Loan Transmission and Exception Report; and (b) shall be superseded,
cancelled and replaced by any Trust Receipt and related Custodian Loan
Transmission and Exception Report subsequently delivered by Custodian to the
Buyer relating to the Mortgage Loans set forth on the attached Custodian Loan
Transmission and Exception

Exhibit A-1-1



--------------------------------------------------------------------------------



 



Report. The most recently delivered Trust Receipt with respect to specified
Mortgage Loans shall control and be binding with respect to such Mortgage Loans.
     The holder of this Trust Receipt is advised to contact the Buyer or its
agent to determine whether the attached Custodian Loan Transmission and
Exception Report is the most recently delivered, whether the attached Custodian
Loan Transmission and Exception Report has been superseded or cancelled, and
whether this Trust Receipt has been superseded, cancelled or replaced by any
Trust Receipt subsequently delivered by Custodian to the Buyer. The holder of
this Trust Receipt also is advised to contact the Buyer or its agent to
determine whether (i) Buyer has entered into repurchase transactions with
respect to or pledged or assigned its ownership in the Mortgage Loans set forth
on the attached Custodian Loan Transmission as collateral for an obligation of
Buyer or (ii) any of the Mortgage Files with respect to the Mortgage Loans set
forth on the attached Custodian Loan Transmission have been released from
Custodian’s possession as provided in the Tri-Party Custody Agreement.
     Custodian shall have no liability to any third party, including without
limitation any Person to whom this Trust Receipt is delivered, in the event that
(a) the attached Custodian Loan Transmission and Exception Report is not the
most recently delivered, (b) this Trust Receipt has been superseded, cancelled
or replaced by any Trust Receipt subsequently delivered by Custodian to the
Buyer, (c) any superseded, cancelled or replaced Trust Receipt has not been
delivered to Custodian or (d) any of the Mortgage Files with respect to the
Mortgage Loans set forth on the Custodian Loan Transmission have been released
from Custodian’s possession as provided in the Tri-Party Custody Agreement.
     If this Trust Receipt is held by a Person other than Buyer, the Custodian
will accept and act on instructions from the Assignee only if a Notice of
Default is executed and delivered by Assignee to the Custodian and the
provisions set forth in Section 26 of the Tri-Party Custody Agreement have been
complied with.
     Custodian makes no representations as to and shall not be responsible for
or required to verify (A) the validity, legality, enforceability, due
authorization, effectiveness, recordability, insurability, sufficiency, value,
form, substance, or genuineness of any of the documents contained in each
Mortgage File or (B) the collectibility, ownership, insurability, validity,
transferability, insurability, value, effectiveness, perfection, priority or
suitability of any Mortgage Loan, and shall have no obligation to determine that
any of such documents delivered to it hereunder have been actually recorded or
that they are other than what they purport to be on their face.
     Upon the termination of the Custodian’s obligations under the Tri-Party
Custody Agreement and delivery of the Mortgage Files to a successor custodian in
accordance with the provisions of the Tri-Party Custody Agreement, this Trust
Receipt automatically shall be null and void.
     THIS TRUST RECEIPT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED.

Exhibit A-1-2



--------------------------------------------------------------------------------



 



     All terms used herein and not otherwise defined herein shall have the
respective meaning ascribed to such term in the Tri-Party Custody Agreement.

            The Bank of New York Trust Company, N.A., as
Custodian
      By:           Name:          Title:        

Exhibit A-1-3



--------------------------------------------------------------------------------



 



Schedule A
Mortgage Loan Schedule

Exhibit A-1-4



--------------------------------------------------------------------------------



 



Schedule B
Schedule of Exceptions

Exhibit A-1-5



--------------------------------------------------------------------------------



 



EXHIBIT A-2
NOTICE OF INTENT TO ISSUE TRUST RECEIPT
No. __________
[Date]
     Reference is made to the Amended and Restated Tri-Party Custody Agreement
among The Royal Bank of Scotland plc (the “Buyer”), PHH Mortgage Corporation
(the “Seller”) and The Bank of New York Trust Company, N.A., as custodian (the
“Custodian”), dated as of June 25, 2008 (as amended, supplemented or otherwise
modified from time to time) (the “Tri-Party Custody Agreement”), pursuant to
which the Custodian hereby notifies the Buyer that the Custodian shall issue a
Trust Receipt, in the case of Dry Loans, confirming, among other things, that
the Custodian shall hold the Mortgage File relating to each Mortgage Loan listed
on the Mortgage Loan Schedule attached as Schedule A hereto (subject to the
Exceptions listed in the Exception Report attached as Schedule D hereto) as
bailee of and agent and custodian for the Buyer, upon the Custodian’s receipt of
notice that the Purchase Price for such Mortgage Loans has been paid by Buyer to
Seller, (ii) in the case of Undocumented Loans listed on the attached
Undocumented Loan Schedule or Correspondent Loan Schedule, as applicable,
confirming only that the Custodian has been advised by Seller that such Mortgage
Loan is an Undocumented Loan under the Master Repurchase Agreement and (iii) in
the case of Wet Loans listed on the attached Wet Loan Schedule, confirming,
among other things, Custodian has been advised by Seller that such Mortgage Loan
is a Wet Loan under the Master Repurchase Agreement and that (subject to the
Exceptions listed in the Exception Report attached as Schedule D hereto) the
Insured Closing Letter and Escrow Letter are present.
     Each capitalized term used herein and not otherwise defined herein shall
have the respective meaning ascribed to such term in the Tri-Party Custody
Agreement.

            The Bank of New York Trust Company, N.A.
as Custodian
      By:           Its:        Date:     

Exhibit A-2-1



--------------------------------------------------------------------------------



 



Schedule A
Mortgage Loan Schedule

Exhibit A-2-2



--------------------------------------------------------------------------------



 



Schedule B
[Undocumented Loan Schedule] [Correspondent Loan Schedule]

Exhibit A-2-3



--------------------------------------------------------------------------------



 



Schedule C
Wet Loan Schedule

Exhibit A-2-4



--------------------------------------------------------------------------------



 



Schedule D
Schedule of Exceptions

Exhibit A-2-5



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF TRANSACTION NOTICE
[insert date]
The Royal Bank of Scotland plc
c/o Greenwich Capital Markets, Inc.
600 Steamboat Road
Greenwich, Connecticut 06830
Attention: ___________________________
Transaction Notice No.: __________________ — AM Funded Wet Loans / PM Funded Wet
Loans / Undocumented Loans (other than Correspondent Loans) / Dry Loans (other
than Correspondent Loans) / Correspondent Loans (circle one)
Ladies/Gentlemen:
          Reference is made to the Amended and Restated Master Repurchase
Agreement, dated as of June 26, 2008, as amended by Amendment No. 1 thereto,
dated as of July 29, 2008, as amended by Amendment No. 2 thereto, dated as of
December 19, 2008, as amended by Amendment No. 3 thereto, dated as of
December 30, 2008 and as amended by Amendment No. 4 thereto, dated as of
March 13, 2009 (as further amended, supplemented or otherwise modified, from
time to time, in accordance with its terms, the “Repurchase Agreement”;
capitalized terms used but not otherwise defined herein shall have the meaning
given them in the Repurchase Agreement), between PHH Mortgage Corporation (the
“Seller”) and The Royal Bank of Scotland plc (the “Buyer”).
          In accordance with Section 3(a) of the Repurchase Agreement, the
undersigned Seller hereby requests that you, Buyer, agree to enter into a
Transaction with us in connection with our delivery of Loans on [insert one
(1) Business Days from date hereof, in the case of Dry Loans and Undocumented
Loans (other than any Dry Loans or Undocumented Loans that are Correspondent
Loans)] [insert one (1) Business Day from the date hereof, in the case of AM
Funded Wet Loans] [insert the date hereof, in the case of PM Funded Wet Loans]
[insert the date hereof, in the case of Correspondent Loans] in connection with
which we shall sell to you the Loans set forth on the Loan Schedule attached
hereto. The Purchase Price shall be the applicable Purchase Price as set forth
in the Pricing Side Letter, the Pricing Rate shall be the applicable Pricing
Rate as set forth in the Pricing Side Letter, and Seller agrees to repurchase
such Loans on [the 25th of the immediately following calendar month] [insert
alternative Repurchase Date if desired] at the Repurchase Price.
          Seller hereby certifies, as of such Purchase Date, that:

D-1



--------------------------------------------------------------------------------



 



     1. no Default, Event of Default or Event of Termination has occurred and is
continuing on the date hereof nor will occur after giving effect to such
Transaction as a result of such Transaction;
     2. each of the representations and warranties made by Seller in or pursuant
to the Program Documents is true and correct in all material respects on and as
of such date (in the case of the representations and warranties in respect of
Loans, solely with respect to Loans being purchased on the Purchase Date) as if
made on and as of the date hereof (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date);
     3. Seller is in compliance with all governmental licenses and
authorizations and is qualified to do business and is in good standing in all
required jurisdictions except where the lack of any such license or
authorization would not be reasonably likely to have a Material Adverse Effect;
     4. Seller has delivered, or within 2 Business Days after the Purchase Date
for any purchase of Additional Collateral Mortgage Loans, Seller will deliver,
to each Surety Bond Issuer any instrument required to be delivered under the
related Surety Bond, executed by the necessary parties, and comply with all
other requirements for transferring coverage under the related Surety Bonds in
respect of such Additional Collateral Mortgage Loans to the Buyer; and
     5. Seller has satisfied all conditions precedent in Sections 9(a) and
(b) of the Repurchase Agreement and all other requirements of the Program
Documents.
          The undersigned duly authorized officer of Seller further represents
and warrants that (1) the documents constituting the Mortgage File (as defined
in the Custodial Agreement) and the other Program Documents with respect to the
Loans that are the subject of the Transaction requested herein and more
specifically identified on the mortgage loan schedule or computer readable
magnetic transmission delivered to, Buyer and the Custodian in connection
herewith (the “Receipted Loans”) [with respect to Dry Loans (including any
Correspondent Loans that are Dry Loans): have been or are hereby submitted]
[with respect to Undocumented Loans (including any Correspondent Loans that are
Undocumented Loans) or Wet Loans: shall be delivered, within ten (10) Business
Days of the date of the execution of this Transaction Notice] to Custodian and
such Required Documents are to be held by the Custodian for Buyer, (2) all other
documents related to such Receipted Loans (including, but not limited to,
mortgages, insurance policies, loan applications and appraisals) have been or
will be created and held by Seller in trust for Buyer, (3) all documents related
to such Receipted Loans withdrawn from Custodian shall be held in trust by
Seller for Buyer, and (4) upon Buyer’s wiring of the Purchase Price pursuant to
Section 3(d) of the Repurchase Agreement, Buyer will have agreed to the terms of
the Transaction as set forth herein and purchased the Receipted Loans from
Seller.

D-2



--------------------------------------------------------------------------------



 



          Seller hereby represents and warrants that (x) the Receipted Loans
have an unpaid principal balance as of the date hereof of $_________ and (y) the
number of Receipted Loans is _________.

            Very truly yours,
      By:           Name:           Title:      

D-3



--------------------------------------------------------------------------------



 



         

EXHIBIT M
FORM OF CORRESPONDENT SELLER RELEASE
[insert date]
PHH Mortgage Corporation
3000 Leadenhall Road
Mail Stop PCLG
Mt. Laurel, New Jersey 08054
Attention: ____________________________
          Re: Correspondent Seller Release
     Effective immediately upon the receipt (the date and time of such receipt,
the “Date and Time of Sale”) by [Name of Correspondent Lender] of $____________,
[Name of Correspondent Lender] hereby relinquishes any and all right, title and
interest it may have in and to the mortgage loans described in Exhibit A
attached hereto (the “Loans”), including any security interest therein, and
certifies that all notes, mortgages, assignments and other documents in its
possession or in the possession of its custodial agent relating to such Loans
have been released to PHH Mortgage Corporation or its designee as of the Date
and Time of Sale.

            [NAME OF CORRESPONDENT LENDER]
      By:           Name:           Title:      

M-1



--------------------------------------------------------------------------------



 



         

EXHIBIT A TO CORRESPONDENT SELLER RELEASE
[List of Loans]

M-2